Per Curiam.

Defendant, County of Broome, appeals from an order of the Supreme Court at Special Term denying its motion for summary judgment (Rules Civ. Prae., rule 113). The separate defense founded on the provision of the State Constitution (art. IX, § 5) which renders a county immune from liability for the acts of a Sheriff and his deputies committed in the course of their official duties does not bar this action, grounded, as it is, on the supposed negligent acts and omissions of other county agents and employees. Order affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.